Title: From George Washington to William Jones and the Philadelphia Board of Health, 10 September 1798
From: Washington, George
To: Jones, William,Philadelphia Board of Health

 

Gentlemen,
Mount Vernon 10th Sepr 1798

Among those who commiserate the afflicted Citizens of Philadelphia, I beg you to be persuaded that none do it with more sincerity, or with more feeling than I do—and the poignancy is very much increased by the declaration of the malignancy of the fever, & difficulty of cure.
That I may contribute my mite towards the relief of the suffering and unfortunate poor of that place, I enclose two Post notes of one hundred dollars each. You will be so good as to inform me by a line of their getting to hand, which is all the notice I wish to be taken of the donation. I am Gentlemen Your Most Obedt and Very Hble Servant

Go: Washington

